UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6772


CLAVON D. JONES,

                Plaintiff – Appellant,

          v.

CAPTAIN THOMAS; LIEUTENANT BRADLEY; WARDEN A.           PADULA;
ROBERT WARDS; JON OZMINT; ASSOCIATE WARDEN BROOKS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Richard M. Gergel, District
Judge. (6:10-cv-02486-RMG)


Submitted:   October 17, 2011             Decided:   October 19, 2011


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clavon D. Jones, Appellant Pro Se. Samuel F. Arthur, III, James
Rufus Bratton, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clavon    D.    Jones   appeals    the   district   court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42    U.S.C.   § 1983    (2006)   complaint.       We    have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm     for    the     reasons   stated    by    the   district      court.

Jones v. Thomas, No. 6:10-cv-02486-RMG (D.S.C. May 23, 2011).

We   dispense    with       oral   argument    because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2